Exhibit 10.3 Execution Version ASSET PURCHASE AGREEMENT for the SALE of TELEVISION STATION WJCL(TV), SAVANNAH, GEORGIA by and among MEDIA GENERAL, INC. MERCURY NEW HOLDCO, INC. LIN TELEVISION CORPORATION LIN LICENSE COMPANY, LLC WJCL HEARST TELEVISION LLC and HEARST TELEVISION INC. Dated as of August 20, 2014 Table of Contents Page ARTICLE I DEFINITIONS 1 Section 1.1. Definitions 1 ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS 12 Section 2.1. Purchase and Sale of Purchased Assets 12 Section 2.2. Excluded Assets 15 Section 2.3. Assumption of Liabilities 16 Section 2.4. Closing Date 19 Section 2.5. Purchase Price 19 Section 2.6. Determination of Estimated Purchase Price; Payment on Closing Date 19 Section 2.7. Determination of Closing Date Working Capital and Purchase Price 19 Section 2.8. Closing Date Deliveries 21 Section 2.9. Further Assurances 22 Section 2.10. Purchase Price Adjustment 23 Section 2.11. Allocation of Purchase Price 23 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES 23 Section 3.1. Organization and Qualification 23 Section 3.2. Authority of the Seller Parties; No Conflict; Required Filings and Consents 24 Section 3.3. Financial Statements 25 Section 3.4. Operations Since Balance Sheet Date 25 Section 3.5. No Undisclosed Liabilities 26 Section 3.6. Taxes 26 Section 3.7. Sufficiency of Assets; Title to Purchased Assets 27 Section 3.8. Governmental Permits; FCC Matters 27 Section 3.9. Real Property; Real Property Leases 27 Section 3.10. Intellectual Property 30 Section 3.11. Tangible Personal Property 31 Section 3.12. Employees 32 Section 3.13. Employee Relations 32 Section 3.14. Contracts 32 Section 3.15. Status of Contracts 33 Section 3.16. No Violation, Litigation or Regulatory Action 34 Section 3.17. Insurance 34 Section 3.18. Employee Plans; ERISA 34 Section 3.19. Environmental Protection 36 Section 3.20. MVPD Matters 36 Section 3.21. Certain Business Practices 37 Section 3.22. Transactions with Related Parties 37 Section 3.23. No Finder 37 i ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER 38 Section 4.1. Organization 38 Section 4.2. Authority of the Buyer 38 Section 4.3. Litigation 39 Section 4.4. No Finder 39 Section 4.5. Qualifications as FCC Licensee 39 Section 4.6. Financial Capacity 40 ARTICLE V ACTION PRIOR TO THE CLOSING DATE 40 Section 5.1. Access to the Business 40 Section 5.2. Notification of Certain Matters 40 Section 5.3. FCC Consent; Other Consents and Approvals 41 Section 5.4. Operations of the Station Prior to the Closing Date 42 Section 5.5. Public Announcement 45 Section 5.6. Multi-Station Contracts 45 ARTICLE VI ADDITIONAL AGREEMENTS 46 Section 6.1. Taxes 46 Section 6.2. Employees; Employee Benefit Plans 48 Section 6.3. Control of Operations Prior to Closing Date 52 Section 6.4. Bulk Transfer Laws 52 Section 6.5. Use of Names 52 Section 6.6. Accounts 53 Section 6.7. Correspondence 53 Section 6.8. Exclusivity 53 Section 6.9. Non-Solicitation 54 ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER PARTIES 55 Section 7.1. No Breach of Covenants and Warranties 55 Section 7.2. No Restraint 55 Section 7.3. Certain Governmental Approvals 55 Section 7.4. Mergers 55 Section 7.5. Deliveries 55 ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER 56 Section 8.1. No Breach of Covenants and Warranties 56 Section 8.2. No Restraint 56 Section 8.3. Certain Governmental Approvals 56 Section 8.4. Closing Deliveries 56 Section 8.5. Consents 57 Section 8.6. Title Insurance 57 Section 8.7. No Material Adverse Effect 57 ARTICLE IX INDEMNIFICATION 57 Section 9.1. Indemnification by the Seller Parties 57 Section 9.2. Indemnification by the Buyer 58 ii Section 9.3. Notice of Claims; Determination of Amount 58 Section 9.4. Third Person Claims 59 Section 9.5. Limitations; No Subrogation; Exclusive Remedies 61 Section 9.6. No Special Damages; Mitigation 61 Section 9.7. Effect of Knowledge 61 ARTICLE X TERMINATION 62 Section 10.1. Termination 62 Section 10.2. Withdrawal of Certain Filings 63 ARTICLE XI GENERAL PROVISIONS 63 Section 11.1. Survival of Representations, Warranties and Obligations 63 Section 11.2. Confidential Nature of Information 64 Section 11.3. Governing Law 64 Section 11.4. Exclusive Jurisdiction; Court Proceedings 65 Section 11.5. Notices 65 Section 11.6. Successors and Assigns; Third Party Beneficiaries 66 Section 11.7. Access to Records after Closing 66 Section 11.8. Entire Agreement; Amendments 67 Section 11.9. Interpretation 67 Section 11.10. Waivers 68 Section 11.11. Expenses 68 Section 11.12. Partial Invalidity 68 Section 11.13. Execution in Counterparts 68 Section 11.14. WAIVER OF JURY TRIAL 68 Section 11.15. Specific Performance 69 Section 11.16. Sealed Instrument 69 Section 11.17. Guarantee 69 iii EXHIBITS Exhibit A - Form of Bill of Sale and Assignment and Assumption Agreement Exhibit B - Form of Assignment of Seller FCC Authorizations ExhibitC - Form of Transition Services Agreement SCHEDULES iv ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT , dated as of August 20, 2014 (this “ Agreement ”), by and among (i) Media General, Inc., a Virginia corporation (“ Media General ”), (ii) Mercury New Holdco, Inc., a Virginia corporation (“ New Media General ”), (iii) LIN Television Corporation, a Delaware corporation and wholly-owned subsidiary of LIN (“ LIN TV ”), (iv) LIN License Company, LLC, a Delaware limited liability company (“ Licensee ” and together with Media General, New Media General, LIN, and LIN TV, each a “ Seller Party ” and collectively, the “ Seller Parties ”), on the one hand, and (v) WJCL Hearst Television LLC, a Delaware limited liability company (the “ Buyer ”), and (vi) Hearst Television Inc., a Delaware corporation (the “ Buyer Guarantor ”), on the other hand . W I T N E S S E T H : WHEREAS, LIN, New Media General and Media General are among the parties to the Merger Agreement, pursuant to which Media General and LIN, and their respective direct and indirect subsidiaries will become direct and/or indirect subsidiaries of New Media General; WHEREAS , on the date of this Agreement, LIN, together with certain of its direct and indirect wholly-owned subsidiaries, own and operate the television broadcast station WJCL(TV), Savannah, Georgia (the “ Station ”), pursuant to certain authorizations issued by the Federal Communications Commission (the “
